Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162611(47)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  JESSE AUSTIN and SAMANTHA AUSTIN,                                                                     Elizabeth M. Welch,
                                                                                                                      Justices
            Plaintiffs-Appellants,
                                                                     SC: 162611
  v                                                                  COA: 351929
                                                                     Chippewa CC: 16-014420-NO
  MARK’S TIRE, INC., and U.P. TIRE, INC.,
             Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before April 12, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 17, 2021

                                                                               Clerk